Citation Nr: 0912281	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-32 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for bilateral 
spontaneous pneumothorax, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.

In his February 2005 VA examination and a subsequent October 
2005 notice of disagreement, the Veteran stated he had 
pleurisy, large painful scars, and chronic bronchitis, all 
secondary to his service-connected bilateral spontaneous 
pneumothorax. Additionally, the Veteran stated he was unable 
to work. As such, the Board REFERS these informal claims of 
entitlement to service connection for pleurisy, scars, 
chronic bronchitis, and a total rating based on individual 
unemployability to the RO for the appropriate action.

The Veteran was scheduled for a Travel Board hearing on 
August 15, 2008; however, he failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. The purpose of 
this Remand is to obtain an opinion and/or an examination as 
to the nature and severity of the Veteran's bilateral lung 
disability. 

The Veteran underwent a VA examination in February 2005 and 
reported that he experienced constant pleurisy due to his 
service-connected disability. He further stated that movement 
of the chest, deep breaths, and laughing caused pain in the 
parasternal, left upper back, and thoracic area. The Veteran 
also reported he experienced chronic bronchitis. He stated he 
was now unable to work in the construction field due to 
shortness of breath.

The pulmonary examination revealed decreased lung sounds 
bilaterally. The examiner reported no tenderness, however, 
there were surgical scars from the Veteran's previous 
pneumothorax surgery which were nontender and slightly 
depressed. The examiner noted there was no evidence of a 
current infection. The examiner diagnosed the Veteran with 
emphysema and a history of spontaneous pneumothorax on 
several occasions. The examiner stated the Veteran's 
shortness of breath interfered with his daily activities in 
that walking up grades caused difficulty.

The RO noted in its September 2006 statement of the case that 
the examiner did not opine for the record the results of the 
pulmonary function tests and a nexus, if any, to the 
bilateral spontaneous pneumothorax and/or emphysema. The 
examiner also did not advise as to the whether the Veteran 
was currently experiencing symptoms due to either of these 
conditions. 

The Board finds the February 2005 VA examination is 
inadequate in order to make a decision as to the Veteran's 
request for an increased disability evaluation.

The Veteran further advised that he has not worked since 
October 2004. The RO should inquire as to whether the Veteran 
is in receipt of Social Security disability benefits. If an 
affirmative response is received, the RO shall obtain the 
Veteran's Social Security records and associate them with the 
file. VA's duty to assist extends to obtaining records from 
the Social Security Administration. 38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159(c)(2).

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issue of an increased 
rating for bilateral spontaneous pneumothorax. These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991). The duty to 
assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case. See Murphy v. Derwinski, 1 Vet. App. 78 
(1990). Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim. Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, 
or other medical treatment for the 
disorder at issue that is not 
evidenced by the current record. The 
Veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should 
then obtain these records and 
associate them with the claims folder. 
The Veteran may also submit any 
evidence or further argument relative 
to the claim at issue, including any 
further statements or evidence from 
treating providers. 

2.	The RO will ascertain if the Veteran 
is in receipt of Social Security 
disability benefits. If an affirmative 
response is received, the RO/AMC 
should obtain the Veteran's Social 
Security Administration disability 
file, including any pertinent claim 
for benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision 
and copies of all of the medical 
records upon which any decision 
concerning the Veteran's entitlement 
to benefits was based. If a negative 
response if received from Social 
Security, a formal unavailability 
memorandum must be associated with the 
claims file.


3.	The RO/AMC shall submit the claims 
file to the examiner who conducted the 
February 2005 VA examination, if 
possible, for an opinion and/or 
examination as to the severity of the 
Veteran's lung disorder.  

The following considerations will 
govern the opinion and/or 
examination:

a.	The claims folder, including all 
medical records obtained and a 
copy of this remand, will be 
reviewed by the examiner.  The 
examiner must acknowledge receipt 
and review of the claims folder, 
the medical records obtained, and 
a copy of this remand.

b.	If necessary, all indicated tests 
and studies must be performed, 
and any indicated consultations 
must be scheduled. 

c.	The examiner should address the 
results of pulmonary function 
tests and opine as to the 
relationship between the test 
results and the bilateral 
spontaneous pneumothorax and/or 
emphysema. The examiner should 
address if the Veteran is 
currently experiencing symptoms 
of the spontaneous pneumothorax 
bilaterally or any residuals and 
the severity thereof, to include 
chronic bronchitis, pleurisy, 
pain, and shortness of breath. 

d.	The examiner should opine as to 
the etiology of the Veteran's 
emphysema and address the nexus 
between the Veteran's emphysema 
and bilateral spontaneous 
pneumothorax, if any, to include 
aggravation of either disorder. 

e.	The examiner should address the 
impact of the Veteran's service-
connected disability on his 
employment.

f.	In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is 
unable to render an opinion 
without resort to speculation, he 
or she should so state. 

4.	The Veteran is hereby notified that it 
is his responsibility to report for 
any scheduled  examination and to 
cooperate in the development of the 
claim.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

5.	When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




